     Case 18-11410              Doc 72        Filed 12/17/18 Entered 12/17/18 09:34:39         Desc Main
                                                Document     Page 1 of 4




                                   UNITED STATES BANKRUPTCY COURT
                                 DISTRICT OF MASSACHUSETTS (BOSTON)

IN RE:                                                                 Case No. 18-11410-FJB
                                                                       Chapter 13
Sekou R. Brown,
Debtor

      STIPULATION REGARDING SPECIALIZED LOAN SERVICING, LLC’S MOTION
                          FOR RELIEF FROM STAY
                 (50 WESTMORE ROAD, BOSTON, MA 02126-1559)

       Now comes Specialized Loan Servicing, LLC (hereinafter, “SLS”) and Sekou R. Brown
(“Debtor”), who stipulate and agree as follows:

1.          The total post-petition arrearage as of December 7, 2018 is $9,719.28. This consists of the
            following post-petition payments and charges:

                 Post-Petition Payments                                          $8,219.46
                   7/1/18 – 12/1/18 6 @ $1,369.91 each

                 Attorney’s Fees & Costs                                         $1,500.001
                 Suspense Balance                                                   ($0.18)
                                                           Total Amount Due       $9,719.28

2.          On or before December 20, 2018, the Debtor shall make an initial down payment in the
            amount of $1,369.91, which, once received and applied, will reduce the aforementioned
            arrearage to $8,349.37.

3.          On or before January 1, 2019 and by the 15th of each month thereafter, through June 1,
            2019, the Debtor shall make payments as set forth below to cure the post-petition arrearage
            due on the claim:

                                          Stipulation Payment Schedule
                 Payment              Monthly Payment      Monthly            Total Monthly
                 Number                  Amount           Arrearage             Payment
               (or due date)                               Amount

                  1/1/2019                 $1,369.91*           $1,391.56        $2,761.47
                  2/1/2019                 $1,369.91*           $1,391.56        $2,761.47
                  3/1/2019                 $1,369.91*           $1,391.56        $2,761.47
                  4/1/2019                 $1,369.91*           $1,391.56        $2,761.47
                  5/1/2019                 $1,369.91*           $1,391.56        $2,761.47

1   See Post Petition Fee Notice filed on July 10, 2018.
     Case 18-11410       Doc 72     Filed 12/17/18 Entered 12/17/18 09:34:39               Desc Main
                                      Document     Page 2 of 4


              6/1/2019            $1,369.91*            $1,391.57            $2,761.48

          *If the Debtor receives notice of a change in the regular monthly payment during the terms
          of the stipulation, the Debtor shall make the appropriate adjustment to the total monthly
          amount due. The monthly arrearage amount will not change.

4.        Thereafter, commencing on July 1, 2019, and monthly thereafter, the Debtor shall make the
          regular monthly post-petition payments in the amount of $1,369.91, subject to change
          pursuant to the terms of the Note and Mortgage.

     All payments under this stipulation should be made payable to the servicer, Specialized Loan
                         Servicing, LLC, and sent to the following address:

                           Specialized Loan Servicing, LLC
                             8742 Lucent Blvd, Suite 300
                             Highlands Ranch, CO 80129
                                          .
5.        IF THE DEBTOR FAILS TO MAKE SAID PAYMENTS BY THE DATES
          SPECIFIED IN PARAGRAPHS TWO OR THREE OF THIS STIPULATION,
          RELIEF FROM STAY MAY BE GRANTED WITHOUT HEARING BY THE
          COURT UPON SLS FILING A CERTIFICATE OF NON-COMPLIANCE, AFTER
          TEN (10) DAYS NOTICE OF DEFAULT TO THE DEBTOR AND THE
          DEBTOR’S ATTORNEY, BY FIRST CLASS MAIL POSTAGE PREPAID OR
          FACSIMILE. A $50.00 FEE SHALL BE CHARGED FOR EACH NOTICE OF
          DEFAULT, AND A $150.00 FEE SHALL BE CHARGED FOR EACH
          CERTIFICATE OF NON-COMPLIANCE NEEDED THROUGHOUT THE LIFE
          OF THIS STIPULATION AGREEMENT. THE DEBTOR HAS THE RIGHT TO
          OBJECT TO THE CERTIFICATE OF NON-COMPLIANCE ONLY ON THE
          BASIS THAT THE PAYMENTS WERE MADE TIMELY UNDER THE
          STIPULATION.

6.        The terms of this stipulation shall be null and void if the case is converted or dismissed.

Agreed to on this seventeenth day of December, 2018.

Specialized Loan Servicing LLC,                        Sekou R. Brown,
By its attorney,                                       By his attorney,

/s/ Jason J. Giguere _______________                   /s/ Gail M. Lareau________________________
Jason J. Giguere, Esquire                              Gail M. Lareau, Esquire
BBO# 667662                                            BBO # 286820
Harmon Law Offices, P.C.                               583 Chestnut Street, Suite 7A
PO Box 610389                                          Lynn, MA 01904
Newton Highlands, MA 02461                             Phone: (781) 595-3535
(617)558-0500                                          Email: gail@gaillareaulawoffice.com
mabk@harmonlaw.com
  Case 18-11410       Doc 72     Filed 12/17/18 Entered 12/17/18 09:34:39             Desc Main
                                   Document     Page 3 of 4


                         UNITED STATES BANKRUPTCY COURT
                       DISTRICT OF MASSACHUSETTS (BOSTON)

IN RE:                                                       Case No. 18-11410-FJB
                                                             Chapter 13
Sekou R. Brown,
Debtor

                                 CERTIFICATE OF SERVICE

        I, Jason J Giguere, state that on December 17, 2018, I electronically filed the foregoing
document with the United States Bankruptcy Court for the District of Massachusetts on behalf of
Specialized Loan Servicing LLC using the CM/ECF System. I served the foregoing document on
the following CM/ECF participants:

Gail Lareau
Carolyn Bankowski
John Fitzgerald

I certify that I have mailed by first class mail, postage prepaid, the documents electronically filed
with the Court on the following non CM/ECF participants:

Sekou R. Brown
50 Westmore Road
Boston, MA 02126-1559

Sherman R. Brown
50 Westmore Road
Boston, MA 02126-1559

Etta M. Brown
50 Westmore Road
Boston, MA 02126-1559

City Tax Office
1 City Hall Square
Boston, MA 02201
                                               Respectfully submitted,

                                               Specialized Loan Servicing LLC,
                                               By its attorney,

                                               /s/ Jason J. Giguere
                                               Jason J. Giguere, Esquire
                                               BBO# 667662
                                               Harmon Law Offices, P.C.
 Case 18-11410      Doc 72   Filed 12/17/18 Entered 12/17/18 09:34:39   Desc Main
                               Document     Page 4 of 4


                                        PO Box 610389
                                        Newton Highlands, MA 02461
                                        (617)558-0500
                                        mabk@harmonlaw.com
Dated: December 17, 2018
